DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 June 2021 has been entered.
Claims 1-20 remain pending in the application, wherein claim 1 has been amended and claims 6-20 are new.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Objections
Applicant is advised that should claim 3 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US PGPub. No. 2016/0115414, previously cited) in view of Bastien et al. (US PGPub. No. 2015/0045270, previously cited).
Claim 1: Mori teaches a sliding system that reduces the friction coefficient and sliding resistance by means of a combination of a chromium nitride film and a lubricant oil that contains an oil-soluble molybdenum compound (paragraph 0001) and where the sliding system may be for an engine or transmission (paragraphs 0018 and 0028).  A chromium nitride film is formed as a sliding surface of at least one, and preferably both, of the sliding members which relatively move while facing each other (i.e. a pair of sliding members having sliding surfaces) (paragraph 0029), and whereby the sliding surfaces relatively move while the lubricant oil is interposed between them (paragraph 0048).  Mori teaches that the chromium nitride film contains, based on atomic percent, 40-65% Cr and 35-55% N (paragraph 0025) and has a relative surface area of 15-60%, wherein the relative surface area is a relative surface area ratio of (111) plane to (200) plane obtained when analyzed by X-ray diffraction (paragraph 0026).  These ranges each overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Mori teaches that the oil-soluble molybdenum compound of the lubricant oil aids in the adsorption of a MoS2 structure to the sliding surface of the chromium nitride film, and this MoS2 structure has a lamellar structure and exhibits a low shear property to allow reduction of the friction coefficient (paragraph 0020).  However, Mori does not disclose that the oil contains molybdenum dialkyldithiophosphate (Mo-DTP) as the oil-soluble molybdenum compound.
In a related field of endeavor, Bastien teaches that friction modifiers are added to lubricating oils to provide beneficial friction reducing properties for engine components which have not received a diamond-like coating (“DLC coating”), and CrN is one example of a wear-resistant hard coating material that is not a DLC coating (paragraph 0002).  Bastien teaches a lubricant composition of a lubricating oil including 0.01-2.0% by weight (i.e. 100-20,000 ppm by mass) of an 2 in the presence of surface active sulfur may be used, is selected from a group consisting of oil-soluble organo-molybdenum compounds, and in particular may be molybdenum dialkyldithiophosphate (i.e. “Mo-DTP”) (paragraph 0036).
As both Mori and Bastien teach a lubricant oil containing an oil-soluble molybdenum compound for reducing the friction coefficient of engine components, they are analogous.  Furthermore, both Mori and Bastien teach the importance of the molybdenum compound for the formation/adherence of MoS2.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Mori to include the lubricant oil composition taught by Bastien as this is considered to be a selection of a known material based on its suitability for its intended use (see MPEP § 2144.07), and one would have had a reasonable expectation of success.  The claimed friction coefficient at a particular temperature, while not specified for Mo-DTP with a chromium nitride coating by either Mori or Bastien, is considered to be present as the obvious structure taught by Mori and Bastien is substantially identical to the claimed structure, and a material and its properties are inseparable.  See MPEP § 2112.01.  Furthermore, the courts have held that a recitation of a material property does not patentably distinguish a claimed composition over the prior art.  See MPEP § 2112(I).  A sliding system having the claimed friction coefficient is considered to be configured as claimed.
Claim 2: Mori teaches that the chromium nitride film may contain 2-15% O (paragraph 0025).  Mori also teaches the formation of a B-containing chromium nitride film using a target of Cr-5 mass % B (paragraph 0056).  Since the target has 5% B, the resulting chromium nitride film contains less than 5% B because the resulting film contains the initial ratio of Cr and B but also includes N.  Both of these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claims 3 and 17: Mori teaches that both Cr2N and CrN was detected in Sample 3 (paragraph 0065; Table 1).
Claim 4: Bastien teaches that the lubricant oil should contain at least 0.1% (i.e. 1000 ppm) of a surface active sulfur donor component (paragraph 0032), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 5: Mori teaches that the sliding system may be utilized for a drive system unit such as engine and transmission (i.e. a drivetrain including a transmission) (paragraph 0048).  Mori also teaches the sliding system includes components such as a piston ring (paragraph 0048) and a piston ring may be for internal combustion engines (paragraph 0012).  The limitation of “for hybrid cars” is considered to be an intended use and does not provide a patentable distinction over a sliding system component for the internal combustion engine of a gasoline or diesel vehicle. 
Claims 6-10: As outlined above regarding claim 1, the claimed friction coefficient at a particular temperature, while not specified for Mo-DTP with a chromium nitride coating by either Mori or Bastien, is considered to be present as the obvious structure taught by Mori and Bastien is substantially identical to the claimed structure, and a material and its properties are inseparable.  See MPEP § 2112.01.  Furthermore, the courts have held that a recitation of a material property does not patentably distinguish a claimed composition over the prior art.  See MPEP § 2112(I).  A sliding system having the claimed friction coefficient is considered to be configured as claimed.
Claim 11: Bastien teaches that the organic molybdenum friction modifier is an oil-soluble organo-molybdenum compound and is selected from the group consisting of molybdenum dithiocarbamate, molybdenum dialkyldithiophosphate (i.e. Mo-DTP), and combinations thereof (paragraph 0036) (i.e. it would have been obvious to one of ordinary skill in the art to select Mo-DTP as the only oil-soluble molybdenum compound in the lubricant oil).
Claim 12: Mori teaches that the chromium nitride film may contain 2-15% O (paragraph 0025), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 13: Claim 13 includes all of the limitations of claim 1 (which are outlined above) and further specifies that the chromium nitride film includes 0.5-5% B.  Mori also teaches the formation of a B-containing chromium nitride film using a target of Cr-5 mass % B (paragraph 0056).  Since the target has 5% B, the resulting chromium nitride film contains less than 5% B because the resulting film contains the initial ratio of Cr and B but also includes N.  Using this target (i.e. the target containing 5% B), Mori discloses the content of B in the resulting chromium nitride film to be 1.3% (paragraph 0056 and Table 1).  These ranges for the amount of B overlap the claimed range.  See MPEP § 2144.05.
Claim 14: Mori teaches the formation of a B-containing chromium nitride film using a target of Cr-5 mass % B (paragraph 0056).  Using this target (i.e. the target containing 5% B), Mori discloses the content of B in the resulting chromium nitride film to be 1.3% (paragraph 0056 and Table 1), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 15: Bastien teaches that the lubricant oil should contain at least 0.1% (i.e. 1000 ppm) of a surface active sulfur donor component (paragraph 0032), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 16: Bastien teaches that the organic molybdenum friction modifier is an oil-soluble organo-molybdenum compound and is selected from the group consisting of molybdenum dithiocarbamate, molybdenum dialkyldithiophosphate (i.e. Mo-DTP), and combinations thereof (paragraph 0036) (i.e. it would have been obvious to one of ordinary skill in the art to select Mo-DTP as the only oil-soluble molybdenum compound in the lubricant oil).
Claim 18: Mori teaches that the sliding system may be utilized for a drive system unit such as engine and transmission (i.e. a drivetrain including a transmission) (paragraph 0048).  Mori also 
Claims 19 and 20: As outlined above regarding claim 1, the claimed friction coefficient at a particular temperature, while not specified for Mo-DTP with a chromium nitride coating by either Mori or Bastien, is considered to be present as the obvious structure taught by Mori and Bastien is substantially identical to the claimed structure, and a material and its properties are inseparable.  See MPEP § 2112.01.  Furthermore, the courts have held that a recitation of a material property does not patentably distinguish a claimed composition over the prior art.  See MPEP § 2112(I).  A sliding system having the claimed friction coefficient is considered to be configured as claimed.

Response to Arguments
Applicant’s arguments, p. 7-12 of remarks filed 29 June 2021, regarding the obviousness rejection of claims 1-5 have been fully considered but are not persuasive for the following reasons:
Applicant argues, see p. 7-9, that Bastien’s disclosure regarding a lubricant is unrelated to the teachings of Mori because Mori is not directed to a DLC system (i.e. discussion point 3).  However, as outlined above, Bastien teaches that friction modifiers are added to lubricating oils to provide beneficial friction reducing properties for engine components which have not received a diamond-like coating (“DLC coating”), and teaches CrN as one example of a wear-resistant hard coating material that is not a DLC coating (paragraph 0002).  Therefore, the teachings of Bastien are not limited only to a DLC system as friction modifiers are known to provide beneficial friction reducing properties for engine components having a CrN coating.
2 structure to the sliding surface of the chromium nitride film, and this MoS2 structure has a lamellar structure and exhibits a low shear property to allow reduction of the friction coefficient as described in paragraph 0020 of Mori).  Bastien also teaches that any organic molybdenum friction modifier, such as Mo-DTP, that can form MoS2 in the presence of surface active sulfur may be used (paragraph 0036).  That is, the essential mechanism of friction reduction is with the formation of MoS2.  Since Bastien teaches that Mo-DTP forms MoS2 and Mori teaches that the Mo-trinuclear achieves reduced friction due to the formation of MoS2, this is considered to teach Mo-DTP in place of Mo-trinuclear as a selection of a known material based on its suitability for its intended use.  Notably, both molybdenum compounds are disclosed to reduce friction by forming MoS2, and therefore the proposed modification or combination of the prior art is not considered to change the principle of operation of the prior art being modified.
Applicant argues, p. 10, that Bastien does not suggest the use of Mo-DTP in a sliding system using a chromium nitride film as a sliding surface (discussion point 5).  However, as outlined above, Bastien teaches where friction modifiers can be added to lubricating oils to provide beneficial friction reducing properties for engine components which have not received a diamond-like coating (“DLC coating”) and teaches CrN as one example of a wear-resistant hard coating material that is not a DLC coating (paragraph 0002).  Bastien further teaches the use of molybdenum dialkyldithiophosphate (“Mo-DTP”) as a friction modifier (paragraph 0036).  Based on these 
Applicant argues, p. 10-12, that Bastien and Mori do not teach the sliding properties in a lower temperature region (discussion point 5-6 and 8).  However, the wear and friction properties are material properties and the courts have held that claiming a previously unknown or unappreciated material property does not render the claim patentable and that the property need not be recognized in the prior art.  See MPEP §§ 2112 and 2145(II).
Applicant argues, p. 12, that Sample 5 of Mori has a different friction coefficient than Sample 5 of the instant disclosure as evidence of the results of the instant application being unexpected.  However, it is noted that the amount of Mo in Lubricant Oil A (i.e. the oil used with Sample 5) is less than the amount used for Sample 5 of the instant application (Mori, Table 3 and Fig. 2 compared to Table 2 of the instant application).  Therefore, these samples are not directly comparable as evidence of unexpected results because the friction coefficient may be influenced by the amount of Mo and so is not necessarily indicative of a comparison of the effectiveness of one compound over the other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784